             Case 17-19474                   Doc          Filed 03/25/21 Entered 03/25/21 16:09:34                                            Desc Main
                                                             Document    Page 1 of 12

Fill in this information to identify the case:

Debtor 1
                           Jody L. Gula

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              17-19474



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                    12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           Citibank, N.A. c/o Cenlar FSB                                               Court claim no. (if known):           3


     Last 4 digits of any number you use to                                                                  Date of payment change:
     Identify the debtor’s account:                      3977                                                Must be at least 21 days after            04/17/2021
                                                                                                             date
                                                                                                             of this notice


                                                                                                             New total payment                         $300.93
                                                                                                             Principal, interest, and escrow, if
                                                                                                             any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:                                                         New escrow payment:


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                      %

               Current principal and interest payment:          $                              New principal and interest payment:            $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:      Consistent with the terms and conditions of the home equity line of credit variable rate note.

               Current mortgage payment:            $316.91                                    New mortgage payment:           $300.93




Official Form 410S1                                                 Notice of Mortgage Payment Change                                                               page 1
            Case 17-19474                 Doc       Filed 03/25/21 Entered 03/25/21 16:09:34                                 Desc Main
                                                       Document    Page 2 of 12



Debtor 1            Jody L. Gula                                                              Case number (if known)   17-19474
                    First Name        Middle Name         Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Terri M. Long                                                                            Date        3/25/2021
    Signature



Print                  /s/ Terri M. Long                                                             Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code

                                                                                                                bkpleadingsNORTHERN@il
Contact phone          (630) 794-5300                                                                Email      .cslegal.com

                                                                                                                                         File #14-19-11022




Official Form 410S1                                                Notice of Mortgage Payment Change                                       page 2
    Case 17-19474           Doc       Filed 03/25/21 Entered 03/25/21 16:09:34   Desc Main
                                         Document    Page 3 of 12

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
March 25, 2021 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on March 25, 2021.

Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by
electronic notice through ECF
Jody L. Gula , Debtor(s), 1580 Duchess Avenue, New Lenox, IL 60451
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic
notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                        /s/ Terri M. Long


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File #14-19-11022

NOTE: This law firm is a debt collector.
 Case17-19474
Case  17-19474 Claim
                Doc 3-1Filed 03/25/21
                           Filed 08/23/17Entered
                                            Desc03/25/21 16:09:34 Page
                                                 Main Document    Desc 8Main
                                                                         of 33
                          Document      Page 4 of 12
 Case17-19474
Case  17-19474 Claim
                Doc 3-1Filed 03/25/21
                           Filed 08/23/17Entered
                                            Desc03/25/21 16:09:34 Page
                                                 Main Document    Desc 9Main
                                                                         of 33
                          Document      Page 5 of 12
 Case
Case   17-19474 Claim
     17-19474     Doc 3-1Filed 03/25/21
                            Filed 08/23/17Entered
                                            Desc 03/25/21 16:09:34 Page
                                                  Main Document     Desc10
                                                                         Main
                                                                           of 33
                            Document      Page 6 of 12
 Case
Case   17-19474 Claim
     17-19474     Doc 3-1Filed 03/25/21
                            Filed 08/23/17Entered
                                            Desc 03/25/21 16:09:34 Page
                                                  Main Document     Desc11
                                                                         Main
                                                                           of 33
                            Document      Page 7 of 12
 Case
Case   17-19474 Claim
     17-19474     Doc 3-1Filed 03/25/21
                            Filed 08/23/17Entered
                                            Desc 03/25/21 16:09:34 Page
                                                  Main Document     Desc12
                                                                         Main
                                                                           of 33
                            Document      Page 8 of 12
 Case
Case   17-19474 Claim
     17-19474     Doc 3-1Filed 03/25/21
                            Filed 08/23/17Entered
                                            Desc 03/25/21 16:09:34 Page
                                                  Main Document     Desc13
                                                                         Main
                                                                           of 33
                            Document      Page 9 of 12
 Case
Case   17-19474 Claim
     17-19474     Doc 3-1Filed 03/25/21
                            Filed 08/23/17Entered
                                            Desc 03/25/21 16:09:34 Page
                                                  Main Document     Desc14
                                                                         Main
                                                                           of 33
                           Document      Page 10 of 12
 Case
Case   17-19474 Claim
     17-19474     Doc 3-1Filed 03/25/21
                            Filed 08/23/17Entered
                                            Desc 03/25/21 16:09:34 Page
                                                  Main Document     Desc15
                                                                         Main
                                                                           of 33
                           Document      Page 11 of 12
 Case
Case   17-19474 Claim
     17-19474     Doc 3-1Filed 03/25/21
                            Filed 08/23/17Entered
                                            Desc 03/25/21 16:09:34 Page
                                                  Main Document     Desc16
                                                                         Main
                                                                           of 33
                           Document      Page 12 of 12
